Exhibit 10.92

 

SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated as of July 12, 2012, is by and among ML MACADAMIA ORCHARDS,
L.P., a Delaware limited partnership, and ML RESOURCES, INC., a Hawaii
corporation (collectively, “Borrower”), and AMERICAN AGCREDIT, PCA (“Lender”)
with respect to the following facts:

 

RECITALS

 

A.    Borrower and Lender entered into a Fourth Amended and Restated Credit
Agreement dated as of July 15, 2010 providing Borrower with certain financial
accommodations (the “Original Agreement”).  The Original Agreement was amended
by that First Amendment to Fourth Amended and Restated Credit Agreement dated
March 7, 2011 (the “First Amendment”).  The Original Agreement and the First
Amendment shall hereinafter be collectively referred to as the “Credit
Agreement.”

 

B.    Borrower has requested that Lender change the Revolving Loan Maturity Date
from July 13, 2012 to May 1, 2014.

 

C.    Lender is willing to grant Borrower’s request upon the terms and
conditions set forth herein below.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties agree as follows:

 

1.  Definitions; References; Interpretation.

 

(a)           Unless otherwise specifically defined herein, each term used
herein (including the Recitals hereof) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Agreement.

 

(b)           Each reference to “this Amendment”, “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference contained in the
Agreement and each reference to “the Agreement” or “the Credit Agreement” and
each other similar reference in the other Loan Documents, shall from and after
July 12, 2012 refer to the Credit Agreement as amended hereby.

 

2.  Change in Maturity Date.  Lender hereby deletes the definition of Maturity
Date in the Credit Agreement in its entirety and replaces it with the following:

 

“Maturity Date” means with respect to the Revolving Loan Promissory Note, May 1,
2014 (“Revolving Loan Maturity Date”), and with respect to the 2010 Term Loan
Promissory Note, July 1, 2020 (“2010 Term Loan Maturity Date”).

 

--------------------------------------------------------------------------------


 

3.  Conditions of Effectiveness.  The effectiveness of this Amendment shall be
subject to the satisfaction of each of the following conditions precedent:

 

(a) Lender shall have received from Borrower a duly executed original of this
Amendment and a duly executed original of the Fifth Amendment to Revolving Loan
Promissory Note.

 

(b) There shall have been no material adverse change in the business, condition
(financial or otherwise), operations, performance, or properties of the
Borrower.

 

(c) No event shall have occurred that may be or with the passage of time may be
considered an Event of Default as defined in the Credit Agreement.

 

(d) All of the representations and warranties contained in the Credit Agreement
shall continue to be true and correct and remain in full force and effect as of
the date of this Amendment.

 

4.  Continuing Validity.  Except as expressly modified herein, the terms of the
original Agreement and all other related loan documents remain unchanged and in
full force and effect.  Consent by the Lender to the changes described herein
does not waive Lenders’ right to strict performance of the terms and conditions
contained in the Credit Agreement as amended.  Nothing in this Amendment will
constitute a satisfaction of the Indebtedness.  It is the Lender’s intention to
retain as liable parties all makers, guarantors, endorsers of the original
Indebtedness, unless Lender expressly releases such party in writing.  The 2010
Term Loan (or any other instrument not expressly noted as affected hereby) is
not affected by these presents.

 

5.  Security Remains In Effect.  All instruments of security (“Security
Instruments”), remain in full force and effect and secure all obligations of
Borrower, as affected by these presents, including without limitation that
mortgage dated January 8, 2009, recorded in the Bureau of Conveyances of the
State of Hawaii on January 14, 2009, as Document No. 2009-004913, and filed in
the Office of the Assistant Registrar of the Land Court of the State of Hawaii
as Document No. 3818975 and noted on Transfer Certificate of Title No. 283473,
337743, 337744, 510502, 589117, and 473851, as amended by that Additional Charge
to and Amendment of Mortgage, Security Agreement, Financing Statement and
Assignment of Rents made effective on July 15, 2010, recorded in the Bureau of
Conveyances of the State of Hawaii on August 6, 2010, as Document No.
2010-113108, and filed in the Office of the Assistant Registrar of the Land
Court of the State of Hawaii as Document No. 3986961, and a security agreement
dated May 1, 2000, an supplement thereto dated May 1, 2004, a second supplement
thereto dated July 8, 2008, a third supplement thereto dated June 30, 2009, and
a forth supplement thereto dated July 15, 2010, and the financing statement(s)
recorded as aforesaid as Document No(s). 2000-059003 and 2010-113110.  These
presents do not and shall not affect the priority of any of the Security
Instruments.  These presents are made as a part of the same transaction(s) as
the transaction(s) evidenced by the instruments heretofore recited in these
presents.  Borrower jointly and severally re-affirm(s) all of Borrower’s
obligations to Lender whether as set forth in this writing or in any other
writing or otherwise.”

 

6.  Miscellaneous.

 

(a)           The Borrower acknowledges and agrees that the execution and
delivery by Lender of this Amendment shall not be deemed to create a course of
dealing or an obligation to execute similar amendments or waivers under the same
or similar circumstances in the future.

 

--------------------------------------------------------------------------------


 

(b)           This Amendment shall be binding upon and inure to the benefit of
the Borrower and the Lender and their respective successors and assigns.

 

(c)           This Amendment shall be governed by and construed in accordance
with the laws of the State of California, provided that the Lender shall retain
all rights arising under federal law.

 

(d)           This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.  Each of the parties hereto understands and
agrees that this document may be delivered by any party thereto either in the
form of an executed original or an executed original sent by facsimile
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by the Lender of a facsimile transmitted document purportedly
bearing the signature of the Borrower shall bind the Borrower with the same
force and effect as the delivery of a hard copy original.  Any failure of the
Lender to receive the hard copy executed original of such document shall not
diminish the binding effect of receipt of the facsimile transmitted executed
original of such document of the party whose hard copy page was not received by
the Lender.

 

(e)           This Amendment contains the entire agreement of the parties hereto
with reference to the matters discussed herein.

 

(f)            If any term or provision of this Amendment shall be deemed
prohibited or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Loan Documents.

 

IN WITNESS WHEREOF the parties have signed this Amendment as of the date first
above written.

 

BORROWER:

 

 

ML MACADAMIA ORCHARDS, L.P.

 

a Delaware limited partnership

 

 

 

 

By:  ML Resources, Inc., a Hawaii corporation

 

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

 

 

 

 

Name:

Dennis J. Simonis

 

 

 

 

 

 

Title:

President

 

 

 

 

 

ML RESOURCES, INC., a Hawaii corporation

 

 

By:

/s/ Dennis J. Simonis

 

 

 

 

Name:

Dennis J. Simonis

 

 

 

 

Title:

President

 

 

 

 

LENDER:

 

 

 

AMERICAN AGCREDIT, PCA,

 

a federal production credit association

 

 

 

 

By:

/s/Dennis P. Regli

 

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------